The plaintiffs' action is very complicated, both in respect to parties plaintiffs and parties defendants, and also in regard to the causes of action against the bank, and the causes of action against the stockholders. It remains to be seen whether he will be able to surmount all of the difficulties that lie in his way, so as to reach the stockholders individually. *Page 628 
The charter makes the stockholders individually liable, in case of the insolvency of the bank. So assuming, as is admitted by the demurrer, that the bank is insolvent, the plaintiff has a good cause of action, whereby to make the stockholders individually liable; and the question is, how must the plaintiff proceed, to subject the stockholders? It would be a reproach to the administration of justice, if the plaintiff has no mode of enforcing his right, and we will be reluctant to make an exception to the maxim, there is "no right without a remedy." We incline to the opinion that the very liberal mode of procedure adopted by C. C. P., in the sections referred to in the plaintiff's brief, meets the difficulties raised by the demurrer, and without deciding the points definitely, but allowing the defendants to have the benefit thereof at the trial, in analogy to the equity practice, by which the plea is overruled, but "the equity is reserved until the hearing," we have come to the conclusion, that there is no error in the judgment of his Honor, by which the demurrer is overruled and the defendants are required to answer.
This opinion will be certified.
PER CURIAM.                                    Judgment affirmed. *Page 629